Citation Nr: 1528259	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for tinea versicolor, currently rated as 0 percent disabling.

2.  Entitlement to a higher initial rating for hypertension, currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to October 1997; January 2003 to February 2004; March 2004 to August 2004; September 2004 to September 2006; and September 2007 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2010.  The statement of the case is dated September 2011; however, the March 2014 Certification of Appeal (VA Form 8) reflects that it was not furnished to the Veteran until December 2011.  A substantive appeal was received in February 2012.   

The Veteran's notice of disagreement also included a disagreement regarding the granting of service connection for obstructive sleep apnea and type II diabetes mellitus.  The Veteran did not include these issues in his substantive appeal.  Consequently, they are not before the Board.

The Board also disagreed with the April 2010 denial of service connection for restless leg syndrome.  The RO issued a September 2011 rating decision in which it granted service connection for restless leg syndrome.  The grant of service connection constitutes a complete grant of the claim.  Consequently the issue is not before the Board.  

In the Veteran's substantive appeal (VA Form 9), he stated that he was only appealing to the issues enumerated above, and the issues of erectile dysfunction and hearing loss.  The Board notes that the latter two issues were not on appeal and are not before the Board.  (The issues of entitlement to an increased rating for erectile dysfunction and entitlement to service connection for hearing loss were denied by way of a July 2013 rating decision.  The Veteran did not file a timely notice of disagreement with regard to that rating decision.)

The Board refers the issues of entitlement to an increased rating for erectile dysfunction and whether new and material evidence has been received to reopen a claim of service connection for hearing loss back to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's February 2012 substantive appeal (VA Form 9), he requested to testify before the Board via videoconference hearing.  In a January 2013 correspondence, he withdrew his request.

Nonetheless, a March 2015 correspondence (VVA) reflects that the RO scheduled a videoconference hearing to take place in May 2015.  A May 2015 Report of General Information (VBMS) reflects that the Veteran called to inform the RO that he would be out of town on that date, and that he would like the hearing to be rescheduled.    

Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge to be held at his local RO. Notice of the hearing must be sent to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




